Per Curiam:

The appeal is subject to dismissal because the appellant has failed to comply with an order of this court to pay the appellee a sum of money to enable her to present her side of the controversy. Some affidavits are filed for the appellant, attempting to excuse his default, but he withholds any statement of his own respecting his ability to comply with the order. However, the court has investigated the merits of the appeal and finds that none of the assignments of error is well taken. Consequently, the judgment of the district court is affirmed.